Citation Nr: 1451906	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a compensable rating for residuals of a fracture of the fifth metacarpal joint, little finger, right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 1994 and May 2007 rating decisions of the San Juan, the Commonwealth of Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a compensable rating for residuals of a fracture of the fifth metacarpal joint, little finger, right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On October 2004, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he was withdrawing his appeal as to the issue of entitlement to service connection for vertigo.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for vertigo by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & West Supp.); 38 C.F.R. § 20.204 (2014).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & West Supp.).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  A withdrawal must be in writing or on the record at a hearing. Id. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, the Veteran withdrew his appeal of the issue of entitlement to service connection for vertigo in writing in an October 2004 letter to the VA. Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for vertigo is dismissed.


REMAND

Although the Board regrets any further delay, pursuant to the duty to assist, the Veteran's claim must be remanded for further development. 

The Board observes that the AOJ's last adjudication of the Veteran's claim was in a September 2008 statement of the case (SOC).  Subsequently, an August 2011 VA finger examination was conducted and associated with the claims file.  This report is pertinent to the claim for a higher initial evaluation for the Veteran's right finger. Since the inclusion of this evidence in the claims file, no supplemental SOC has been issued.  As this evidence was associated with the claims file prior to the May 2014 certification of the case to the Board, the claim must be remanded for issuance of a supplemental SOC addressing this evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an SSOC on his claim of entitlement to a compensable rating for residuals of a fracture of the fifth metacarpal joint, little finger, right hand, to include consideration of relevant evidence submitted since the September 2008 SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


